Citation Nr: 0207772	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  01-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether a May 23, 1946 rating decision denying service 
connection for a left knee disorder contains clear and 
unmistakable error.

2.  Entitlement to an effective date prior to April 15, 1999 
for the grant of entitlement to service connection for 
arthritis of the left knee.

[The issue of entitlement to a higher initial evaluation for 
arthritis of the left knee will be addressed in a separate, 
forthcoming decision.]


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision issued 
by the Department of Veterans Appeals (VA) Regional Office 
(RO) in Portland, Oregon.

The Board has determined that the issue of entitlement to a 
higher initial evaluation for arthritis of the left knee 
requires further development, and this development will be 
completed by the Board in accordance with the newly enacted 
provisions of 38 C.F.R. § 19.9.  See 67 Fed. Reg. 3009, 3104 
(Jan. 23, 2002).  This issue will be the subject of a 
separate, forthcoming decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The May 23, 1946 rating decision, in which the veteran's 
initial claim of entitlement to service connection for a left 
knee injury was denied, does not include the kind of error of 
fact or law which would compel a conclusion that the result 
would have been manifestly different but for the alleged 
error.

3.  The veteran's initial claim of entitlement to service 
connection for a left knee injury was denied in an unappealed 
May 1946 rating decision.

4.  The veteran's subsequent claim of entitlement to service 
connection for a left knee disorder was not received by the 
RO prior to April 15, 1999.


CONCLUSIONS OF LAW

1.  The May 23, 1946 rating decision, in which the claim of 
entitlement to service connection for a left knee injury was 
denied, does not contain clear and unmistakable error.  38 
U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.105 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an effective date prior to April 15, 
1999 for the grant of service connection for arthritis of the 
left knee have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims that are 
addressed in this decision, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  Although the outcomes of the issues 
in this case are, by their very nature, not contingent on the 
results of a current VA examination, such an examination was 
conducted in June 2000.  Moreover, the Board is not aware of 
relevant medical evidence that is not presently contained in 
the claims file.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the August 2001 
Statement of the Case and the October 2001 Supplemental 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  These issuances contain the provisions of the 
relevant VA regulations and a description of the type of 
factual scenarios in which the criteria for the benefits 
sought on appeal would be met.  

Finally, the Board notes that the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2001) were 
provided to the veteran in the August 2001 Statement of the 
Case.


II.  Factual background

In a May 1946 rating decision, the RO denied the veteran's 
May 1946 claim for service connection for a left knee injury 
on the basis that such a disability had not been shown on a 
March 1946 examination.  Service medical records contained in 
the claims file at that time reflect that the veteran 
sustained a left knee injury in October 1945 and received 
treatment for this injury for approximately two months 
thereafter.  However, a March 1946 separation examination 
revealed no corresponding disorder at that time.

The veteran received notification of the unfavorable May 1946 
rating decision in a June 1946 letter.  However, he did not 
correspond with the RO regarding this claim until his 
application to reopen was received on April 15, 1999.

Subsequently, in a December 2000 rating decision, the RO 
granted service connection for arthritis of the left knee, 
with a 30 percent evaluation effective from April 15, 1999.  
The RO based this decision on a July 1999 private medical 
record and the report of a June 2000 VA examination, both of 
which contained opinions relating a current left knee 
disability back to service.  The veteran's current appeal 
arose from this decision.

III.  Clear and unmistakable evidence

Applicable regulations provide that previous determinations 
which are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In the present case, as noted above, the veteran's claim of 
entitlement to service connection for a left knee injury was 
denied in an unappealed May 1946 rating decision.  The 
veteran has contended that this decision contains clear error 
because he suffers from a left knee disorder that was first 
manifest in service and has been a chronic disability ever 
since.

The laws and regulations regarding service connection in 
effect at the time of the May 1946 rating decision are 
substantially similar to those currently in effect.  
Specifically, 38 U.S.C. § 726 (Supp. 1945) and 38 C.F.R. 
§ 2.1077 (1938 & Supp. 1945) reflected that service 
connection was warranted in cases where a disability was 
incurred in or aggravated by service, while 38 C.F.R. 
§§ 2.1080 and 2.1086 (1938 & Supp. 1945) established that 
service connection was warranted for arthritis that became 
manifest to a compensable degree within one year following 
separation from service.  See also 38 U.S.C. § 701 (1940 & 
Supp. 1945).  While the RO did not provide actual citations 
to these laws and regulations in the May 1946 rating 
decision, the decision reflects that those laws and 
regulations were applied insofar as the RO determined that 
the veteran's left knee disorder was not present at the time 
of separation from service.

The Board is fully aware that medical records dated in 1999 
and 2000 support the veteran's contentions as to the in-
service incurrence of a left knee disorder.  However, this 
favorable evidence was not added to the claims file until 
many years after the 1946 rating decision and is not for 
consideration in conjunction with the present claim.  See 
Porter v. Brown, 5 Vet. App. at 235-36.  

While the Board finds that reasonable minds might differ as 
to whether the RO reached the correct determination as to the 
disposition of the veteran's claim in the May 1946 rating 
decision, the fact that adjudicators made a determination on 
a question on which reasonable minds might differ is an 
insufficient basis upon which to predicate a finding of clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. at 253-54.  Moreover, while the RO arguably did not 
fulfill its statutory duty to assist the veteran with the 
development of facts pertinent to his claim insofar as an 
examination addressing the etiology of his claimed disorder 
was not conducted, such a possible failure on the part of the 
RO also does not constitute clear and unmistakable error.  
See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In short, the Board concludes that the May 23, 1946 rating 
decision does not include the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the alleged error, and 
there is simply no basis upon which to find clear and 
unmistakable error in this decision.  The veteran's claim 
therefore must be denied.

IV.  Earlier effective date

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).  In cases involving new and material evidence, where 
evidence other than service department records is received 
within the relevant appeal period or prior to the issuance of 
the appellate decision, the effective date will be as though 
the former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (2001).  In cases where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2001).  

In reviewing the relevant procedural history in this case, 
the Board observes that, as indicated above, the veteran did 
not initiate an appeal of the May 1946 denial of entitlement 
to service connection for a left knee injury, and that 
decision is therefore final.  See 38 U.S.C.A. § 7105(c) (West 
1991).  Moreover, the veteran did not again contact the VA in 
any manner regarding this claim for service connection prior 
to April 15, 1999, the date presently assigned as an 
effective date for the grant of service connection.  As such, 
under 38 C.F.R. § 3.400(q)(1)(ii) (2001), there is no basis 
for an earlier effective date, and the veteran's claim as to 
this issue must be denied. 

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 




ORDER

The May 23, 1946 rating decision denying service connection 
for a left knee disorder does not contain clear and 
unmistakable error, and the appeal is denied as to that 
issue.

The claim of entitlement to an effective date prior to April 
15, 1999 for the grant of entitlement to service connection 
for arthritis of the left knee is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

